DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The amendments to the Title and Abstract have been entered.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 4-11, 13, & 15-18 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Samec et al. (United States Pre-Grant Publication 2017/0365101)
Claims 1, 17, 18:  Samec teaches an information processing apparatus including a sensor configured to detect a first reaction of a user to a stimulus given to the user.  (Abstract – “Performing the neurological analysis may include determining a reaction to a stimulus by receiving data from the one or more inwardly-directed sensors…”)  Samec’s apparatus outputs first sensor information based on the 
Claim 4:  The specified sense type includes at least a visual sense type (¶ 0487 teaches visual stimuli), an auditory sense type (¶ 0487 teaches auditory stimuli), and a tactile sense type (¶ 0626 teaches tactile stimuli).  
Claim 5:  The model setting unit, in a case where the plurality of sense types correspond to the first reaction of the user, gives weighting to the plurality of sense types, and set the sense types and the weighting as the user model.  (¶0653 teaches weighting stimuli to make a determination of a user’s condition.)
Claim 6:  The system includes a storage unit configured to store a specific initial user model as the user model. (¶0869 states, “For example, the wearable device may generate or store a base model.” The wearable device could not store the model without a storage unit.)
Claim 7:  The presentation processing unit executes test processing of presenting test content to the user, and the model setting unit evaluates the reaction of the user on the basis of the sensor information in presenting the test content. (¶ 0655 describes performing a series of VRP tests on the user.)  ¶0660 describes conduction tests and using the data to provide a feedback loop.  This, combined with the description in ¶ 0869 makes it plain that Samec’s system performs initial setting of the user model of the user on a basis of an evaluation result.  
Claim 8:  The model setting unit acquires second sensor information from the sensor based on the presentation of the content to the user and evaluates a second reaction of the user based on the acquired second sensor information and updates the user model of the user based on the evaluation of the second reaction of the user.  (¶ 0408 teaches that the collection of sensor data and evaluation of that data 
Claim 9:  The presentation processing unit sets stimulus information based on the user model on an impression object (i.e. feature) of a plurality of objects included in the content.  The impression object is for provision of an impression to the user, and controls presentation of the impression object based on the set stimulus information.  (¶ 0673 states:  “At block 1710, the visual content stimulus applied to the user may include features that move within the field of view.”  These features are impression objects.  The paragraph then goes on the describe how the presentation is controlled based on the set of stimulus information – there is a laundry list of adjustments described in the last sentence of the paragraph.)
Claim 10:  The stimulus information is information used to scale up or down the impression object.  (¶0674 discusses changing the scale of the object.)
Claim 11:  The stimulus information is information used to blink the impression object.  (¶ 0673 teaches changing the intensity of the object over time. This is blinking.)
Claim 13:  The stimulus information is information used to vibrate specific equipment (i.e., speakers) together with the presentation of the impression object.  (¶ 0182-0183) As written, the claims read on vibrating speakers, but ¶ 0473 also teaches that the stimulus delivery module (112) may include a vibration 
Claim 15:  The processing unit presents the content to the user further based on a user characteristic.  The content is based on the medical condition being tested. This is based on a user characteristic.
Claim 16:  The sensor includes at least one of a biometric sensor (¶ 0687-0692 discuss various biometric sensors) configured to acquire biometric information of the user or an imaging device (24, 28) configured to capture an image of the user.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12 & 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Samec as applied to claim 9 above.
Claim 12:  Samec teaches the invention substantially as claimed but fails to teach that the stimulus information is information used to add speech to the impression object to be displayed.  Samec teaches spoken audible prompts. (¶0558) But 
Claim 14:  Samec teaches the invention substantially as claimed but fails to teach that the presentation processing unit changes the stimulus information to be set on a basis of a degree of importance of the impression object.  Clearly, the impression object shown is a matter of design choice. Changing the impression object based on its importance would serve to emphasize the importance of the object. It would have been obvious to one of ordinary skill at the art at the time of the invention or of initial filing to have modified Samec such that the presentation processing unit changes the stimulus information to be set on a basis of a degree of importance of the impression object in order to emphasize the importance of the object.
Response to Arguments
Applicant's arguments filed 23 December 2020 have been fully considered but they are not persuasive. 
Applicant’s arguments are based on the amended claims and are answered in the rejection above.
NOTE TO APPLICANT
Samec’s purpose appears to be different from Applicant’s.  Therefore, it appears probable that Samec’s user model would be different from Applicant’s.  Including more detail concerning the user model might well overcome the rejection of record.  Such an amendment would, however, require further search and consideration.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CORBETT B COBURN whose telephone number is (571)272-4447.  The examiner can normally be reached on M-F 8-4 PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on 571-272-4761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


CORBETT B. COBURN
Primary Examiner
Art Unit 3715



/CORBETT B COBURN/Primary Examiner, Art Unit 3799